Appellant very earnestly contends in his motion for rehearing that we were in error in holding the facts sufficient to overcome the presumption of innocence in this case. We simply held that under the facts stated in the original opinion which facts were taken from appellant's brief and which were justified by the record in the case, that they were amply sufficient to show that appellant transported the liquor in question. This placed the burden on him to show if he could that he was transporting it for one of the purposes *Page 524 
permitted by law. Robert v. State, 90 Tex. Crim, Rep. 133,234 S.W. 89; Mayfield v. State, 244 S.W. 819; McNeil v. State,247 S.W. 536; Mayo v. State, 245 S.W. 241. This burden would have been discharged had the evidence been sufficient to raise in the minds of the jury a reasonable doubt on this issue. The testimony, however, contains no suggestion that the liquor in question was transported for a purpose permitted by law, hence we cannot agree with appellant's very earnest contention that we were in error in holding that the evidence is sufficient to support the verdict.
Appellant's motion for rehearing will, therefore, be overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.